Cooper, Judge.
Defendant executed a promissory note and a deed to secure debt, granting plaintiff a security interest in the subject property. Defendant defaulted on the note and filed for bankruptcy protection. After obtaining relief from the automatic stay, plaintiff foreclosed on the property and subsequently filed a writ of possession against defendant, alleging defendant to be a tenant at sufferance. The Magistrate Court of Fulton County issued a writ of possession, and defendant appealed to the State Court of Fulton County, which affirmed the decision of the magistrate. Defendant, pro se, filed a direct appeal from the order of the state court.
“Because the appeal to this Court is taken from the decision of a state court reviewing a decision of a magistrate court by a de novo proceeding involving a subject matter not otherwise subject to a right of direct appeal, the discretionary appeal procedures of OCGA § 5-6-35 were required and this appeal must be dismissed. [Cit.]; OCGA § 5-6-35 (a) (11).” Lewis v. Barclays American/Mortgage Corp., 204 Ga. App. 227 (419 SE2d 538) (1992).

Appeal dismissed.


Birdsong, P. J., and Blackburn, J., concur.